Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 10, 14 and 21-22 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yao (US 20170301819 A1 hereinafter Yao).

Regarding claim 1, Yao teaches in Figs. 3A-3C with associated text a nanocomposite for converting electromagnetic radiation to an electric signal (paragraph [0032], lines 25-29), the nanocomposite comprising:
a photo-absorbing layer graphene 106 of material selected from the group consisting of graphene (Fig. 3A, paragraph [0032], lines 2-3); and
a plurality of electrically connected metallic nanostructures (302, 122, 302’ and 122’) in contact with the photo-absorbing layer (Fig. 3A, paragraph [0032], lines 5-7), wherein the plurality of metallic nanostructure act as contact electrodes for the nanocomposite (paragraph [0032], lines 5-7) , wherein the plurality of metallic nanostructures have a metal-to-metal spacing at the sub-micrometer level (paragraph [0035], lines 20-22) and wherein the metallic nanostructures provide a strong concentration of photo-generated carriers near the contact electrodes (paragraph [0032], lines 23-25 a strong concentration will be interpreted as any suitable concentration for use in the device).
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. the metallic nanostructures provide a strong concentration of photo-generated carriers near the contact electrodes): The limitation describes purpose, function, operation, or intent -of-use the backside warpage control structure. However, the claim does not disclose a sufficient structure which supports the function. Since Yao shows an identical structure as claimed, namely metallic nanostructures, the Examiner submits that the metallic nanostructures are capable of producing the claimed results. Furthermore in the instant 


    PNG
    media_image1.png
    393
    435
    media_image1.png
    Greyscale


Regarding claim 2, Yao teaches the photo-absorbing layer is a multi-layered graphene layer (paragraph [0018]).

Regarding claim 4, Yao teaches the photo-absorbing layer is doped (paragraph [0033]) in order to alter the Fermi energy level of the photo-absorbing layer (paragraph [0037]).
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, 
The following italicized limitations of claim 4 lines 10-11 are understood to be functional (i.e. in order to alter the Fermi energy level of the photo-absorbing layer): The limitation describes purpose, function, operation, or intent-of-use the doped photo-absorbing layer. However, the claim does not disclose a sufficient structure which supports the function. Since Yao shows an identical structure as claimed, namely a doped photo-absorbing layer, the Examiner submits that the doped photo-absorbing layer is capable of producing the claimed results, furthermore Yao teaches the doping of the photo-absorbing layer alters the Fermi energy level of the photo-absorbing layer (paragraph [0037]).  

Regarding claim 6, Yao the doping level of the photo-absorbing layer between the metallic nanostructures is different than at junctions of the metallic nanostructures (paragraph [0033] or [0034).

Regarding claim 7, Yao teaches the photo-absorbing layer is initially doped (doped by the metal layers before use paragraph [0033] or [0034]).

Regarding claim 10, Yao teaches the semiconductor comprises a silicon wafer (128-104 paragraph [0033] and [0042]) having a silicon oxide layer 104 (paragraph [0018]).

Regarding claim 14, Yao teaches the nanocomposite is capable of operating without a bias voltage (paragraph [0034]).

Regarding claim 21, Yao teaches the plurality of metallic nanostructures are placed in an asymmetric pattern (patterns 122 and 122’ break symmetry of 302 and 302’ Fig. 3A).

Regarding claim 22, Yao teaches the plurality of metallic nanostructures comprise a grating pattern (Fig. 3A).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 10, 16 and 27-28 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhang et. Al. (US 20160005894 A1 hereinafter Zhang) and further in view of Yao.

Regarding claim 1, Zhang teaches in Figs. 2A-2D with associated text a nanocomposite for converting electromagnetic radiation to an electric signal, the nanocomposite comprising:
a photo-absorbing layer of material of graphene (Fig. 2D); and
a metallic nanostructure (210 and/or 212) in contact with the photo-absorbing layer, wherein the metallic nanostructure acts as contact electrodes for the nanocomposite (210 and/or 212 have thickness less than a micron paragraph [0052], lines 5-8 and are therefore interpreted to be nanostructures).
Zhang does not specify the metallic nanostructure is a plurality of electrically-connected metallic nanostructures, wherein the plurality of metallic nanostructures have a metal-to-metal spacing at the sub-
Yao teaches in Figs. 3A-3C with associated text a nanocomposite similar to that of Zhang  comprising: a plurality of electrically connected metallic nanostructures (302 and 122 or 302’ and 122’) in contact with a photo-absorbing layer 106 (Fig. 3A, paragraph [0032]), wherein the plurality of metallic nanostructures have a metal-to-metal spacing at the sub-micrometer level (paragraph [0035]) and wherein the metallic nanostructures provide a strong concentration of photo-generated carriers near the contact electrodes (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of electrically-connected metallic nanostructures as taught by Yao for the metallic nanostructures of Zhang because according to Yao by using such a structure the free space light is collected by the optical antennas and focused into the nanoscale gaps between them, where the optical absorption in graphene can be greatly enhanced due to the strong near field enhancement (paragraph [0032]) so that such a structure would be useful to enhance optical absorption in the device of Zhang.
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. the metallic nanostructures provide a strong concentration of photo-generated carriers near the contact electrodes): The limitation describes purpose, function, operation, or intent -of-use the backside warpage control structure. However, the claim does not disclose a sufficient structure which supports the function. 

Regarding claim 10, Zhang teaches the semiconductor comprises a silicon wafer 206 having a silicon oxide layer 204 (paragraph [0052]).

Regarding claim 16, Zhang teaches a dielectric 204 with a backside semiconductor (Gate) or conductor for gating the photo-absorbing layer (paragraph [0052]) and adjusting the Fermi energy level of the photo-absorbing layer (paragraph [0088]).

Regarding claim 27, Zhang teaches the nanocomposite is capable of converting thermal energy into an electric signal (paragraph [0068]).

Regarding claim 28, Zhang teaches the photo-absorbing layer is configured to generate carriers in response to receiving thermal energy (paragraph [0068]).


Claims 1-2, 4-10, 14, 16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avouris et. Al. (US 20110042650 A1 hereinafter Avouris) and further in view of Yao.

Regarding claim 1, Avouris teaches in Figs. 1-2 or 6 with associated text a nanocomposite for converting electromagnetic radiation to an electric signal, the nanocomposite comprising:
a photo-absorbing layer (14 of Fig. 1 or 70 of Fig. 6) of a material of graphene (paragraph [0017], lines 12-13 or [0023], lines 3-4); and

Avouris does not specify that the structure is a plurality of electrically-connected metallic nanostructures, wherein the plurality of metallic nanostructures have a metal-to-metal spacing at the sub-micrometer level and wherein the metallic nanostructures provide a strong concentration of photo-generated carriers near the contact electrodes.
Yao teaches in Figs. 3A-3C with associated text a nanocomposite similar to that of Avouris  comprising: a plurality of electrically connected metallic nanostructures (302 and 122 or 302’ and 122’) in contact with a photo-absorbing layer 106 (Fig. 3A, paragraph [0032]), wherein the plurality of metallic nanostructure act as contact electrodes for the nanocomposite (paragraph [0032]) , wherein the plurality of metallic nanostructures have a metal-to-metal spacing at the sub-micrometer level (paragraph [0035]) and wherein the metallic nanostructures provide a strong concentration of photo-generated carriers near the contact electrodes (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of electrically-connected metallic nanostructures as taught by Yao for the metallic structure of Avouris because according to Yao by using such a structure the free space light is collected by the optical antennas and focused into the nanoscale gaps between them, where the optical absorption in graphene can be greatly enhanced due to the strong near field enhancement (paragraph [0032]) so that such a structure would be useful to enhance optical absorption in the device of Avouris.
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. the metallic nanostructures provide a strong concentration of photo-generated carriers near the contact electrodes): The limitation describes purpose, function, operation, or intent -of-use the backside warpage control structure. However, the claim does not disclose a sufficient structure which supports the function. Since Yao shows an identical structure as claimed, namely metallic nanostructures, the Examiner submits that the metallic nanostructures are capable of producing the claimed results. Furthermore in the instant case Yao specifically teaches the metallic nanostructures provide a strong concentration of photo-generated carriers near the contact electrodes (paragraph [0032]).

 Regarding claim 2, Avouris teaches the photo-absorbing layer is a multi- layered graphene layer (paragraph [0016]).

Regarding claim 4, Avouris in view of Yao teaches the photo-absorbing layer is doped (paragraph [0017] and [0019], Fig. 2) 
Avouris does not specify the photo-absorbing layer is doped in order to alter the Fermi energy level of the photo-absorbing layer however Avouris teaches the photo-absorbing layer is doped in order to lead to effective separation of photo-generated carriers (paragraph [0019]).
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
in order to alter the Fermi energy level of the photo-absorbing layer): The limitation describes purpose, function, operation, or intent-of-use the doped photo-absorbing layer. However, the claim does not disclose a sufficient structure which supports the function. Since Avouris in view of Yao shows an identical structure as claimed, namely a doped photo-absorbing layer, the Examiner submits that the doped photo-absorbing layer is capable of producing the claimed results.  

Regarding claim 5, Avouris in view of Yao teaches the photo-absorbing layer is doped (paragraph [0017] and [0019], Fig. 2).
Avouris does not specify the photo-absorbing layer is doped in order to increase optical absorption of infrared wavelengths of the photoabsorbing layer however Avouris teaches the photo-absorbing layer is doped in order to lead to effective separation of photo-generated carriers (paragraph [0019]).
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. in order to increase optical absorption of infrared wavelengths of the photoabsorbing layer): The limitation describes purpose, function, operation, or intent-of-use the doped photo-absorbing layer. However, the claim does not disclose a sufficient structure which supports the function. Since Avouris in view of Zhang shows an identical structure as claimed, namely a doped photo-absorbing layer, the Examiner submits that the doped photo-absorbing layer is capable of producing the claimed results.  

Regarding claim 6, Avouris teaches the doping level of the photo-absorbing layer between the metallic nanostructures is different than at junctions of the metallic nanostructures (paragraph [0019], Fig. 2).

Regarding claim 7, Avouris teaches the photo-absorbing layer is initially doped (paragraph [0017]).

 Regarding claim 8, Avouris teaches the photo-absorbing layer is in contact with a dielectric 12 (Fig. 1, paragraph 0017]); and the photo-absorbing layer is doped using a gate voltage (Fig. 2, paragraph [0019]).

Regarding claim 9, Avouris teaches a semiconductor (10 and 12 paragraph [0017])), wherein the photo-absorbing layer is in contact with the semiconductor (Fig. 1), wherein the nanocomposite is configured to operate as a photodetector capable of detecting a wavelength range from ultraviolet wavelengths to microwave wavelengths (paragraph [0016]).

Regarding claim 10, Avouris teaches the semiconductor comprises a silicon wafer 10 having a silicon oxide layer 12 (paragraph [0017]).

Regarding claim 14, Avouris teaches the nanocomposite is capable of operating without a bias voltage (Fig. 6, paragraph [0023]).

Regarding claim 16, Avouris in view of Yao teaches a dielectric 12 with a backside semiconductor 10 for gating the photo-absorbing layer (Avouris paragraph [0017]).
Avouris does not specify the backside semiconductor is for adjusting the Fermi energy level of the photo-absorbing layer however Avouris teaches the backside semiconductor is to lead to effective separation of photo-generated carriers (paragraph [0019]).

The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. adjusting the Fermi energy level of the photo-absorbing layer): The limitation describes purpose, function, operation, or intent-of-use of the backside semiconductor. However, the claim does not disclose a sufficient structure which supports the function. Since Avouris in view of Zhang shows an identical structure as claimed, namely a backside semiconductor, the Examiner submits that the backside semiconductor is capable of producing the claimed results.  

Regarding claim 21, Avouris in view of Yao teaches the plurality of electrically connected metallic nanostructures comprises a plurality of metallic nanostructures that are placed in an asymmetric pattern (patterns 122 and 122’ break symmetry of 302 and 302’ Fig. 3A of Yao).

Regarding claim 22, Avouris in view of Yao teaches the at least one metallic nanostructure comprises a grating pattern (Fig. 3A of Yao).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claim 1 and further in view of Koppens et. Al. (US 20130193404 A1 hereinafter Koppens).

Regarding claim 3, Yao teaches the nanocomposite of claim 1.
Yao does not specify the photo-absorbing layer comprises graphene nanoribbons.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use graphene nanoribbons as taught by Koppens in the photo-absorbing layer of Yao because according to Koppens such a structure allows us to absorb much more energy per unit of graphene area than a homogeneous graphene sheet; and furthermore, it allows us to absorb as much as 100% (see below) with a suitable distribution of nanodisks or nanoribbons (paragraph [0028]).

Response to Arguments

Applicant’s arguments with respect to claims 1-10, 14, 16, 21-22 and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897